IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-20901
                         Summary Calendar



HUGO P ABSALON,

                                         Plaintiff-Appellant,

versus

US ATTORNEY GENERAL; US ATTORNEY,
Southern District of Texas, Mervyn M Mosbacker,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-999
                      --------------------
                          June 26, 2002

Before DeMOSS, PARKER and DENNIS, Circuit Judges.

PER CURIAM:*

     Hugo P. Absalon, federal prisoner #82491-079, proceeding pro

se and in forma pauperis, appeals the district court’s dismissal

of his civil rights complaint against the United States attorney

who handled his prosecution.

     Absalon’s motion for corrections to the district court

docket sheet in United States v. Absalon, No. 1:98-CR-506 (S.D.

Tex.) is DENIED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20901
                                 -2-

     Absalon argues that his due process rights, as set forth in

Brady v. Maryland, 373 U.S. 83 (1963), were violated when the

prosecution withheld exculpatory evidence in connection with his

criminal prosecution for transporting an alien within the United

states and being a felon in possession of a firearm.

     Absalon’s damage claims are barred by the doctrine of

absolute immunity.    See Boyd v. Biggers, 31 F.3d 279, 283 (5th

Cir. 1994).   Additionally, Absalon411 U.S. 475, 499 (1973), and Heck v. Humphrey, 512

U.S. 477, 486-87 (1994).   Therefore, Absalon’s appeal lacks

arguable merit and is thus dismissed as frivolous.     See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     This dismissal counts as a strike for purposes of 28 U.S.C.

§ 1915(g).    See Adpegba v. Hammons, 103 F.3d 383, 385-87 (5th

Cir. 1996).   We caution Absalon that once he accumulates three

strikes, he may not proceed in forma pauperis in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; 28 U.S.C.§ 1915(g) WARNING ISSUED; MOTION

DENIED